Case 2:14-cv-04133-RSWL-CW Document 73 Filed 06/17/21 Page 1 of 5 Page ID #:479
     Case 2:14-cv-04133-RSWL-CW Document 73 Filed 06/17/21 Page 2 of 5 Page ID #:480




1      BRIAN BOYNTON
       Acting Assistant Attorney General, Civil Division
2      TRACY WILKISON
       Acting United States Attorney
3      DAVID M. HARRIS
       Chief, Civil Division
4      DAVID K. BARRETT
       Chief, Civil Fraud Section
5      ABRAHAM C. MELTZER
       Deputy Chief, Civil Fraud Section
6      JOHN E. LEE
7      Assistant United States Attorneys
       California State Bar No. 128696
8            Room 7516, Federal Building
             300 N. Los Angeles Street
9            Los Angeles, California 90012
             Tel: (213) 894-3995
10           Fax: (213) 894-7819
             Email: john.lee2@usdoj.gov
11     JAMIE YAVELBERG
       ANDY J. MAO
12     AMY L. LIKOFF
       Attorneys, Civil Division
13     United States Department of Justice
             P.O. Box 261, Ben Franklin Station
14           Washington, D.C. 20044
             Telephone: (202) 305-3173
15           Facsimile: (202) 514-7361
             E-mail: amy.l.likoff@usdoj.gov
16     Attorneys for the United States of America
17
                                 UNITED STATES DISTRICT COURT
18
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
                                       WESTERN DIVISION
20
21     UNITED STATES OF AMERICA ex rel.               No. CV 14-4133 RSWL (CWx)
       KEITH PENNETTI,
22                                                    UNITED STATES’ NOTICE OF
                   Plaintiffs,                        ELECTION TO INTERVENE IN PART
23                                                    AND DECLINE TO INTERVENE IN
                          v.                          PART
24
       INTERFACE REHAB INC.;                          [FILED UNDER SEAL PURSUANT
25                                                    TO THE FALSE CLAIMS ACT, 31
       LONGWOOD ENTERPRISES, INC.;                    U.S.C. §§ 3730(b)(2) AND (3)]
26     LONGWOOD MANAGEMENT CORP.;
       and JOHN WAGNER,                               [FILED/LODGED CONCURRENTLY:
27                                                    STIPULATION; [PROPOSED]
                   Defendants.                        ORDER]
28
                                                  2
     Case 2:14-cv-04133-RSWL-CW Document 73 Filed 06/17/21 Page 3 of 5 Page ID #:481




1       UNITED STATES’ NOTICE OF ELECTION TO INTERVENE IN PART AND
2                              DECLINE TO INTERVENE IN PART
3            Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(A), the United States of
4      America (“United States”) hereby notifies the Court of its election to intervene in part
5      and decline to intervene in part in this action. The United States, Relator Keith Pennetti
6      (“Relator”), and Defendant Interface Rehab Inc. (“Interface”), have reached a settlement
7      agreement to resolve claims against Interface. In light of this agreement, the United
8      States hereby intervenes in this action with respect to civil claims against Interface
9      predicated on the following factual allegations (“the Covered Conduct”): causing the
10     submission of false and fraudulent claims to Medicare for medically unreasonable and
11     unnecessary Ultra High Resource Utilization Group levels of rehabilitation therapy
12     provided to Medicare Part A residents from January 1, 2006 through October 10, 2014 at
13     11 skilled nursing facilities as identified in the parties’ settlement agreement. The
14     United States declines to intervene in this action as to all other allegations against
15     Interface apart from those based on the Covered Conduct.
16           On April 6, 2020, pursuant to a settlement with the Longwood Defendants, the
17     Court filed an Order Dismissing Claims Against Longwood Defendants.
18           The United States at this time declines to intervene as to all other claims and all
19     other defendants in this action.
20           Pursuant to and consistent with the terms of the Settlement Agreement dated June
21     16, 2021 amongst the United States, the Relator, and Interface, the parties will submit a
22     Joint Stipulation of Dismissal of this action, along with a proposed Partial Unsealing
23     Order for the Court’s approval.
24
25
26
27
28
                                                     3
     Case 2:14-cv-04133-RSWL-CW Document 73 Filed 06/17/21 Page 4 of 5 Page ID #:482




1       Dated: June 17, 2021          Respectfully submitted,
2                                     BRIAN BOYNTON
                                      Acting Assistant Attorney General, Civil Division
3                                     TRACY WILKISON
                                      Acting United States Attorney
4                                     DAVID M. HARRIS
                                      Chief, Civil Division
5                                     DAVID K. BARRETT
                                      Chief, Civil Fraud Section
6                                     ABRAHAM C. MELTZER
                                      Deputy Chief, Civil Fraud Section
7                                     Assistant United States Attorneys
8                                     JAMIE YAVELBERG
9                                     ANDY J. MAO
                                      AMY L. LIKOFF
10                                    Attorneys, Civil Division
                                      United States Department of Justice
11
12
13                                    JOHN E. LEE
                                      Assistant United States Attorney
14                                    Attorneys for the United States of America
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
     Case 2:14-cv-04133-RSWL-CW Document 73 Filed 06/17/21 Page 5 of 5 Page ID #:483




1                         PROOF OF SERVICE BY ELECTRONIC MAIL
2            I am over the age of 18 and not a party to the above-captioned actions. I am
3      employed by the Office of United States Attorney, Central District of California. My
4      business address is 300 North Los Angeles Street, Suite 7516, Los Angeles, CA 90012.
5            On June 17, 2021, I served the foregoing UNITED STATES’ NOTICE OF
6      ELECTION TO INTERVENE IN PART AND DECLINE TO INTERVENE IN PART
7      on each person or entity named below by e-mail, pursuant to written consent under
8      Federal Rule of Civil Procedure 5(b)(2)(E).
9            Date of e-mailing: June 17, 2021. Place of e-mailing: Los Angeles, CA.
10           Person(s) and/or Entity(s) to whom e-mailed:
11           R. Scott Oswald
             SOswald@employmentlawgroup.com
12           Janel Quinn
             Jquinn@employmentlawgroup.com
13           The Employment Law Group, P.C.
             888 17th Street NW, Suite 900
14           Washington, DC 20006
15
             I declare that I am employed in the office of a member of the bar of this Court at
16
       whose direction the service was made.
17
             I declare under penalty of perjury that the foregoing is true and correct.
18
             Executed on June 17, 2021, at Los Angeles, California.
19
20
21                                             JOHN E. LEE
22
23
24
25
26
27
28
                                                     5
